DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.


Disposition of Claims
Claims 1-23 are pending in the instant application.  Claims 3-5, 8-12, and 20-23 have been cancelled. Claims 1, 6, 14, and 18 have been amended.  No claims have been newly added.   Claims 1, 2, 6, 7, 13-15, 18, and 19 stand rejected herein.  The rejection of the pending claims is hereby made non-final.  




Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 13-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldring (US 6,438,538) in view of Andrus (US 2016/0364681) further in view of Sherman et al (US 2010/0106609).

Regarding claim 1, the prior art discloses:
 a method of data aggregation and delivery over a distributed network (see at least column 6, lines 36-39, to Goldring) , comprising: with digital data processing equipment associated with plural disparate sources, generating data with respect to the plural disparate sources (see at least column 7,  lines 51-54, to Goldring), with the digital data processing equipment associated (see at least column 9, lines 16-20 to Goldring), receiving the published data through subscription to the event processor and distributing the reduced and filtered inventory data to the requesting device over the distributed network (see at least column 10, lines 15-37 to Goldring). 
Goldring does not appear to explicitly disclose wherein the inventory data comprises inventory from a retail outlet source including reserve inventory at the retail outlet source but not available for purchase, the reserve inventory being one of held for customers while awaiting order completion and being used for demonstration or display to customers, including on hand inventory, in-process order inventory and reserve inventory,
inventory available for shipping from at least one of an order fulfillment source, a
warehouse source, or an in-process manufacturing source, and
inventory from a transit service source including at least one of inventory in transit, inventory being readied for transit, or inventory delivered to at least one of the retail outlet source, the order fulfillment source, or the warehouse source:wherein the data comprises inventory from a retail outlet source, inventory available for shipping, and inventory from a transit service source;
aggregating the received data at the event processor;
However, Andrus teaches an inventory system and method wherein the inventory data comprises inventory from a retail outlet source including on hand inventory, in-process order inventory and reserve inventory, reserve inventory at the retail outlet source but not available for purchase, the reserve inventory being one of held for customers while awaiting order completion and being used for demonstration or display to customers, inventory available for shipping from at least one of an order fulfillment source, a warehouse source, or an in-process manufacturing source, and
(see at least paragraph [0008] to Andrus “Embodiments of multi-party asset management system for managing mobile inventory are described. The system includes a storage device configured to store a centralized inventory list of a plurality of assets, the plurality of assets located in more than one storage or retail location. The assets include physical merchandising product. An RFID tag is attached to each of the plurality of assets, and each RFID tag communicates a unique identifier. The system further includes a system controller that manages the inventory list, and the system controller is accessible to a unique user at each of the more than one storage or retail location through a web-accessible interface system” and paragraph [0034] to Andrus “Assets 202 may include merchandising product or inventory product 222 (product held for ultimate sale) as well as non-merchandising assets 224. Inventory 222 may be any type of physical product. Non-merchandising assets 224 may include assets meant to assist in sale or display of the inventory 222 that is not meant for sale. Examples of non-merchandising assets 224 may include display cases, product holders, or display tables, or other items that might help in the display of inventory 222, etc. In some embodiments, an RFID tag 204 is attached or otherwise affixed to each inventory product 222. In some embodiments, the RFID tags 204 may be affixed to the packaging of inventory product 222. In addition, RFID tags 204 may be affixed to any non-merchandising assets 224 as well. Each RFID tag 204 may provide a unique identifier for each item in inventory allowing for tracking of each item individually”):wherein the data comprises inventory from a retail outlet source, inventory available for shipping, and inventory from a transit service source (see at least paragraph [0008] to Andrus “Embodiments of multi-party asset management system for managing mobile inventory are described. The system includes a storage device configured to store a centralized inventory list of a plurality of assets, the plurality of assets located in more than one storage or retail location. The assets include physical merchandising product. An RFID tag is attached to each of the plurality of assets, and each RFID tag communicates a unique identifier. The system further includes a system controller that manages the inventory list, and the system controller is accessible to a unique user at each of the more than one storage or retail location through a web-accessible interface system”);
aggregating the received data at the event processor (see at least paragraph [0050] to Andrus “The simplicity through which scans occur allow for the scanning of a large number of assets 202 in a short amount of time without individually isolating each asset 202. An aggregate number of assets 202 may be tabulated to compare with a scan conducted at the originating location”).
	Sherman et al discloses an inventory analysis and merchandising system and method further comprising: filtering the aggregated data in response to receiving a request from a requesting device, wherein the request from the requesting device corresponds to the aggregated data and includes one of a search for goods, an advance order for goods, or a request to purchase goods, and reducing the filtered inventory data with the reserve inventory at the retail outlet source, wherein filtering the aggregated inventory data is based on filter data within the received request corresponding to one of the retail outlet store or a geographic area including the retail outlet source,
a supply location from which the retail outlet source obtains a supply of retail goods, and 
a transport source that routes the retail goods between the supply location and the retail outlet source (see at least paragraph [0049] to Sherman et al “The reports are reviewed by an analyst 16 and the retailer 12, wherein the analyst 16 advises the retailer 12 on inventory management and merchandising strategy and/or specific actions. Because the reports are dynamic, the analyst is able to sort, filter, rearrange, combine, modify and/or otherwise manipulate the information into forms and formats that are suited to the particular circumstances presented by the data, the context in which it is presented, and the skill-set leveraged by the analyst”).  

	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the data replication in data warehousing system and method, as disclosed by Goldring and the inventory  system and method as taught by Andrus, further in view of the inventory analysis and merchandising system and method as taught by Sherman et al, in order to enable tracking and sharing of inventory data between a plurality of sources in a supply chain, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  


Regarding claim 2, the prior art discloses:
the method of claim 1, comprising presenting the aggregated, filtered data on the requesting device (see at least column 13, line 65-column 14, line 2 to Goldring). 

Regarding claim 13, the prior art discloses:
The method of claim 1, the aggregating and filtering step including aggregating the data as a function of one or more locations from which the data was sourced and as a function of reserves associated with one or more of those locations (see at least column 7, lines 46-48 to Goldring). Claims 6, 9, 14, 18, and 19 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.


	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687